Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose a telephone interview to discuss a potential amendments during a telephone interview.  
 “inserting a contact (user) into a document and determining whether the contact (user) is an external contact (user) 
wherein the mark “External” is  added to upper right corner of the document reminding an author of document to pay attention to wording and improve information security. 
Response to Amendment
Examiner would like to propose a Telephone interview to discuss the above proposed amendment to encourage compact prosecution. 
Response to Arguments
Applicant' s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding independent claim 1 applicant argues the combination of the references does not disclose 
“when the target document corresponds to a first associated user and a second associated user belonging to different tenant identifiers, the method further comprises: subsequent to determining the information on each associated user corresponding to the target document, marking the second associated user in a display interface of the target document for the first associated user by displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers. 
Examiner agrees that the new amendments with the new limitations overcome the rejection based on Udell (20190138589) in view of Hawa (20190012053).
 However the response below explains how the Combination of Udell (20150310888) in view of Ford (20190138589) clearly reads on the newly amended claims. 
In reply, Examiner respectfully disagree because Ford discloses when the target document corresponds to a first associated user (Section 0178, lines 4-5 “Fred”-Enterprise Knowledge worker (internal counsel)) and a second associated user (Section 0178, lines 6-7 Pam-External Counsel) belonging to different tenant identifiers, (Fred and Pam are in different counsel one is in an external while the other is internal counsel)  the method further comprises: subsequent to determining the information on each associated user corresponding to the target document, (Section 0178, lines 2-6 the sync files reads on the document)  marking the second associated user in a display interface of the target document for the first associated user by displaying a mark (“internal Counsel” see fig. 10A)  indicating that the second associated user and the first associated user belong to different tenant identifiers (Looking at Fig. 10A it is clear that Fred and Pam are in different counsel, one is an external counsel while the other is internal counsel) 

    PNG
    media_image1.png
    515
    757
    media_image1.png
    Greyscale

Figure 1 shows Fred words for Enterprise and worked on the document while Pam is also an external counsel which means Pam is from a different company that worked on the same document.

Regarding Claim 8, applicant argues that cited reference fails to disclose the limitation “"when the target document corresponds to a first associated user and a 
second associated user belonging to different tenant identifiers and further comprising executable program codes that, when executed by the processor, cause the electronic device to: subsequent to determining the information on each of a plurality of associated users corresponding to the target document, mark the second associated user in a display interface of the target document for the first associated user by displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers.
In reply examiner respectfully disagree because the combination of Udell et al (20190138589) in view of Ford et al (US20150310188) discloses when the target document corresponds to a first associated user  and a second associated user belonging to different tenant identifiers (Section 0178, lines 6-7 Pam-External Counsel if Pam is an External counsel that means they are different)  and further comprising executable program codes that, when executed by the processor, cause the electronic device to: subsequent to determining the information on each of a plurality of associated users corresponding to the target document, (Ford: Section 0178, lines 2-6 the sync files reads on the document) mark the second associated user in a display interface of the target document for the first associated user by displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers. (Looking at Fig. 10A it is clear that Fred and Pam are in different counsel, one is an external counsel while the other is internal counsel) 


    PNG
    media_image1.png
    515
    757
    media_image1.png
    Greyscale

  Figure 2 shows Fred words for Enterprise and worked on the document while Pam is also an external counsel which means Pam is from a different company that worked on the same document.

The arguments above are applicable to dependent claims 9 and 12-14 and therefore the rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Udell et al (20190138589) in view of Ford et al (US20150310188).
Claim 1, Udell discloses a document marking method (Section 0035, lines Collaborative content item editor 270) comprising parsing a target document to determine information on associated user corresponding to the target document; (Section 0039, lines 14-20- thus the collaborative content items (target document) is analyzed (parsed) to determine the associated users using the user identifier- thus which user can make edits or comments or view the collaborative content item) 
(Fig. 9 shows the target document) 
determining an attribute of the target document based on the information on each of the plurality of associated user corresponding to the target document; (Section 0117, lines 8-19- thus the status of the document (attribute) is determined based on the amount of work completed by users with editing permissions) 
and marking the target document based on the attribute of the target document.  (Section 0117, lines 8-13 status indicator such as “Not Yet Started”, “Started” or “Completed” reads on the mark based on the attribute of the target document) wherein marking the target document based on the attribute of the target document (Section 0120, lines 5-8 Fig. 9 shows a mark that indicates the status of the of the target document based on the edits made by users with permission privileges)  comprises: 
determining a mark (Ex. “Started” shown in Fig. 9) indicating the progress of corresponding to the target document based on the attribute of the target document  and marking the target document by displaying the mark on the target document (Fig. 9 shows the marks “Not Yet Started”, “Started” or “Completed” displayed on the target document which indicates the status or characteristics of the document, see the screenshot below) 


    PNG
    media_image2.png
    405
    683
    media_image2.png
    Greyscale

Figure 3:Shows the attribute of the Document such as "Started" "Not Yet Started" "Complete" on the target document.
wherein determining the attribute of the target document based on the information on 
each of the plurality of associated users corresponding to the target document further comprises:
determining the attribute of the target document based on a tenant identifier to which each of the plurality of associated users belongs; (Udell: Section 0087, lines 16-22- thus “the system can include an entry in the collaborative content item audience that multiple users such as all user or authenticated users of a particular group”- thus based on the type of target document (collaborative content item) a particular group of users are permitted to view) or 
determining the attribute of the target document based on a tenant identifier to which each sub-user comprised in each associated user belongs, (Udell: Section 0059, lines 14-18- thus the specific collaborative content item editor assigned to the User ID that means based on the type of the collaborative content item a User ID (sub user within a department) is communicated) 
 and 
wherein when the target document corresponds to a first associated user and a second associated user belonging to different tenant identifiers, (Udell, Section 0091,  user with editing access has its own tenant identifiers while user with sharing privileges also has their own tenant identifiers)  the method further comprises: 
subsequent to determining the information on each associated user corresponding to the target document, marking the second associated user in a display interface of the target document for the first associated user (Udell: Section 0112, lines 6-12- thus based on user information (privileges) a first user can grant permission to a second user to edit the embedded spreadsheet portion) 
(The secondary reference also addresses this limitation Looking at Fig. 10A it is clear that Fred and Pam are in different counsel, one is an external counsel while the other is internal counsel)
Udell does not discloses displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers.
Ford discloses displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers. (internal Counsel see fig. 10A)

    PNG
    media_image1.png
    515
    757
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ford wherein information identifying a user who is an outside counsel to the first user. 
The motivation is that indicating that the content or document has been associated with an external user (system) will make users aware and therefore caution will be taking dealing with the content. 
Hence after the modification the label “Started” “Not Yet Started” and “Complete” will be replaced with labels such as “external counsel”.

Claim 2, Udell in view Ford discloses further comprising prior to said parsing the target document obtaining one of a configuration information update request containing the identifier of the target document; (Udell: Section 0061, lines 1-3- thus receiving a request to provide a collaborative content item or a request to share the collaborative content item for edits to be made)
a collaborative processing request containing an identifier of the target document; (Udell: Section 0061, lines 16-18- “application login using user account or create  a user account and access”)  or a configuration information update request (access link) containing the identifier of the target document; errand (Udell: Section 0061, lines 6-11- Thus the access link contains identification information of the CCI  (i.e., unique identifier, content pointer, etc)- thus configuration information is the access link or the hyperlink that is use to make a request to share or edit a collaborative content)  
a preset operation request in a process of editing the target document. (Udell: Section 0060, thus a request to provide a collaborative content to a client device to edit or share or viewed) 
Claim 3- Cancelled 
Claim 4- Cancelled 
Claim 5, Udell in view Ford discloses wherein the method further comprising marking the second associated user in the display interface of the target document for the first associated user; (Udell: Section 0072 and 0073- User interface shown in fig. 5A) marking the second associated user in the contact list of the first associated user when the second associated user is in a contact list of the first associated user. (Udell: Section 0035, lines 14-17- thus the contact directory stores information for other users (such as Alyssa, Christina, Angelina and Grady) and display the information as shown in fig. 9 when the first user is the author of the target document) 
Claim 6, Udell in view Ford  discloses wherein when a third associated user corresponding to the target document comprises a first sub-user and a second sub-user belonging to different tenant identifiers, (Udell: Section 0104, lines 6-12- two group of user where a particular group of users can make edits (first sub- user)  and second user (second sub users)  who cannot see the edits made by the first user) the method further comprises:
subsequent to said determining the information on each associated user corresponding to the target document marking the third associated user in a contact list of the first sub-user and a contact list of the second sub-user. (Udell: Section 0104, lines 5-14- thus based on the privileges, the first sub-user can makes edits to the word processing while the second sub users are not allowed to view and therefore based the privileges of the users are considered where the information of the users are in the contact list).  
Claim 7, Udell in view Ford discloses wherein marking the target document further comprises one or more of marking the target document in a document list; (Udell: Section 0121 cells of the spreadsheets reads on the document list) and 
marking the target document at a document title of the target document; marking the target document in a display page of a document search result. (Udell: Section 0121, lines 9-12- thus “an indication of a user tagged within a task is displayed in the cell of the spreadsheet (display page) that includes the task”) 
Claim 8, Udell discloses an electronic device, (Fig. 1 and Fig. 2 Client Device 120 and Content Management system 100)  comprising a processor (local file management system that executes software- Section 0035); and 
a memory, wherein storing executable program codes that, when executed by the processor, (Section 0051, lines 11-14- database 320 is a memory that can store codes that can be executed- Section 0033 computer processor and memory))  cause the electronic device parse a target document to determine information on each of a plurality of associated users corresponding to the target document (Section 0039, lines 14-20- thus the collaborative content items (target document) is analyzed (parsed) to determine the associated users using the user identifier- thus which user can make edits or comments or view the collaborative content item) 
(Fig. 9 shows the target document) 
determine an attribute of the target document based on the information on each of the plurality of associated users corresponding to the target document; 
(Section 0117, lines 8-19- thus the status of the document (attribute) is determined based on the amount of work completed by users with editing permissions) 
and mark the target document based on the attribute of the target document. (Section 0117, lines 8-13 status indicator such as “Not Yet Started”, “Started” or “Completed” reads on the mark based on the attribute of the target document) determining a mark based on the attribute of the target document (Section 0121, lines 9 -10 an indication of the user primitive ( is determined to be indicated) and wherein marking the target document by displaying the mark on the target document (Section 0120, lines 5-8 Fig. 9 shows a mark that indicates the status of the of the target document based on the edits made by users with permission privileges)  
determining a mark (Ex. “Started” shown in Fig. 9) indicating that one of the plurality of associated status corresponding to the target document has started, or not yet started or completed based on the attribute of the target document and marking the target document by displaying the mark on the target document. (Fig. 9 shows the marks “Not Yet Started”, “Started” or “Completed” displayed on the target document which indicates the status or characteristics of the document, see the screenshot below) 

    PNG
    media_image2.png
    405
    683
    media_image2.png
    Greyscale


wherein determining the attribute of the target document (Udell: attribute as to if a user can edit or just view) based on the information on  each of the plurality of associated users (Udell: users privileges) corresponding to the target document further comprises:
determining the attribute of the target document based on a tenant identifier to which each of the plurality of associated users belongs; (Udell: Section 0087, lines 16-22- thus “the system can include an entry in the collaborative content item audience that multiple users such as all user or authenticated users of a particular group”- thus based on the type of target document (collaborative content item) a particular group of users are permitted to view) or 
determining the attribute of the target document based on a tenant identifier to which each sub-user comprised in each associated user belongs, (Udell: Section 0059, lines 14-18- thus the specific collaborative content item editor assigned to the User ID that means based on the type of the collaborative content item a User ID (sub user within a department) is communicated) 
 and  wherein when the target document corresponds to a first associated user and a second associated user belonging to different tenant identifiers, (Udell: Section 0091,  user with editing access has its own tenant identifiers while user with sharing privileges also has their own tenant identifiers)  the method further comprises: 
subsequent to determining the information on each associated user corresponding to the target document, marking the second associated user in a display interface of the target document for the first associated user (Udell: Section 0112, lines 6-12- thus based on user information (privileges) a first user can grant permission to a second user to edit the embedded spreadsheet portion) 
(The secondary reference also addresses this limitation Looking at Fig. 10A it is clear that Fred and Pam are in different counsel, one is an external counsel while the other is internal counsel)
Udell does not disclose that the mark indicates one of the plurality of associated users corresponding to the target document is an external user and displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers. 
Ford discloses mark that indicates one of the plurality of associated users corresponding to the target document (Section 0178, lines 2-6 the sync files reads on the document) is an external user (Section 0178, lines 6-7 Pam-External Counsel) and displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers. (Looking at Fig. 10A it is clear that Fred and Pam are in different counsel, one is an external counsel while the other is internal counsel)

    PNG
    media_image1.png
    515
    757
    media_image1.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ford wherein information identifying a user who is an outside counsel to the first user. 
The motivation is that indicating that the content or document has been associated with an external user (system) will make users aware and therefore caution will be taking dealing with the content. 
Hence after the modification the label “Started” “Not Yet Started” and “Complete” will be replaced with labels such as “external counsel”.

Claim 9, Udell in view Ford discloses wherein the electronic device further comprising executable program codes that when executed by the processor cause the electronic device to prior to said parsing the target document (Udell: Section 0061, lines 16-18- “application login using user account or create  a user account and access”)  or obtain one of a collaborative processing request containing an identifier of the target document; (Udell: Section 0061, lines 16-18- “application login using user account or create  a user account and access”)  or configuration information update request containing the identifier of the target document; (Udell: Section 0061, lines 6-11- Thus the access link contains identification information of the CCI  (i.e., unique identifier, content pointer, etc)- thus configuration information is the access link or the hyperlink that is use to make a request to share or edit a collaborative content) a preset operation request in a process of editing the target document. (Udell: Section 0060, thus a request to provide a collaborative content to a client device to edit or share or viewed) 

Claim 10,  Canceled 
Claim 11, Canceled 

Claim 12, Udell in view Ford discloses electronic further comprising executable program codes that when executed by the processor cause the electronic device to subsequent to said marking the second associated user in the display interface of the target document for the first associated user, (Udell: Section 0072 and 0073- User interface shown in fig. 5A) mark the second associated user in the contact list of the first associated user when the second associated user is in a contact list of the first associated user. (Udell: Section 0035, lines 14-17- thus the contact directory stores information for other users (such as Alyssa, Christina, Angelina and Grady) and display the information as shown in fig. 9 when the first user is the author of the target document)
Claim 13, Udell in view Ford discloses when a third associated user corresponding to the target document comprises a first sub-user and a second sub-user belonging to different tenant identifiers, (Udell: Section 0104, lines 6-12- two group of user where a particular group of users can make edits (first sub- user)  and second user (second sub users)  who cannot see the edits made by the first user)  and further comprising executable program codes that when executed by the processor cause the electronic device (Udell: Section 0141, lines 4-7- a block of code…) to subsequent to said determining the information on each associated user corresponding to the target document mark the third associated user in a contact list of the first sub-user and a contact list of the second sub-user, (Udell: Section 0104, lines 5-14- thus based on the privileges, the first sub-user can makes edits to the word processing while the second sub users are not allowed to view and therefore based the privileges of the users are considered where the information of the users are in the contact list).  
Claim 14, Udell in view Ford discloses wherein the target document further comprises one or more of marking the target document in a document list; (Udell: Section 0121 cells of the spreadsheets reads on the document list)
marking the target document at a document title of the target document; 
marking the target document in a display page of a document search result. (Udell: Section 0121, lines 9-12- thus “an indication of a user tagged within a task is displayed in the cell of the spreadsheet (display page) that includes the task”)
Claim 15, Udell discloses a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the program, when executed by a processor, implements the document marking method (Section 0035, lines Collaborative content item editor 270) comprising parsing a target document to determine information on associated user corresponding to the target document; (Section 0039, lines 14-20- thus the collaborative content items (target document) is analyzed (parsed) to determine the associated users using the user identifier- thus which user can make edits or comments or view the collaborative content item) 
(Fig. 9 shows the target document)
determining an attribute of the target document based on the information on the associated user corresponding to the target document; (Section 0117, lines 8-19- thus the status of the document (attribute) is determined based on the amount of work completed by users with editing permissions)  
and marking the target document based on the attribute of the target document.  (Section 0117, lines 8-13 status indicator such as “Not Yet Started”, “Started” or “Completed” reads on the mark based on the attribute of the target document)
wherein marking the target document based on the attribute of the target document (Section 0120, lines 5-8 Fig. 9 shows a mark that indicates the status of the of the target document based on the edits made by users with permission privileges)  comprises: 
determining a mark (Ex. “Started” shown in Fig. 9) indicating that one of the plurality of associated status corresponding to the target document has started, or not yet started or completed based on the attribute of the target document  and marking the target document by displaying the mark on the target document (Fig. 9 shows the marks “Not Yet Started”, “Started” or “Completed” displayed on the target document which indicates the status or characteristics of the document, see the screenshot below) 


    PNG
    media_image2.png
    405
    683
    media_image2.png
    Greyscale

Figure 4:Shows the attribute of the Document such as "Started" "Not Yet Started" "Complete" on the target document.

wherein determining the attribute of the target document based on the information on 
each of the plurality of associated users corresponding to the target document further comprises:
determining the attribute of the target document based on a tenant identifier to which each of the plurality of associated users belongs; (Udell: Section 0087, lines 16-22- thus “the system can include an entry in the collaborative content item audience that multiple users such as all user or authenticated users of a particular group”- thus based on the type of target document (collaborative content item) a particular group of users are permitted to view) or 
determining the attribute of the target document based on a tenant identifier to which each sub-user comprised in each associated user belongs, (Udell: Section 0059, lines 14-18- thus the specific collaborative content item editor assigned to the User ID that means based on the type of the collaborative content item a User ID (sub user within a department) is communicated) 
 and wherein when the target document corresponds to a first associated user and a second associated user belonging to different tenant identifiers, (Udell, Section 0091,  user with editing access has its own tenant identifiers while user with sharing privileges also has their own tenant identifiers)  the method further comprises: 
subsequent to determining the information on each associated user corresponding to the target document, marking the second associated user in a display interface of the target document for the first associated user (Udell: Section 0112, lines 6-12- thus based on user information (privileges) a first user can grant permission to a second user to edit the embedded spreadsheet portion) 
(The secondary reference also addresses this limitation Looking at Fig. 10A it is clear that Fred and Pam are in different counsel, one is an external counsel while the other is internal counsel)
Udell does not disclose that the mark indicates one of the plurality of associated users corresponding to the target document is an external user and displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers. 
Ford discloses mark that indicates one of the plurality of associated users corresponding to the target document (Section 0178, lines 2-6 the sync files reads on the document) is an external user (Section 0178, lines 6-7 Pam-External Counsel) and displaying a mark indicating that the second associated user and the first associated user belong to different tenant identifiers. (Looking at Fig. 10A it is clear that Fred and Pam are in different counsel, one is an external counsel while the other is internal counsel)

    PNG
    media_image1.png
    515
    757
    media_image1.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Ford wherein information identifying a user who is an outside counsel to the first user. 
The motivation is that indicating that the content or document has been associated with an external user (system) will make users aware and therefore caution will be taking dealing with the content. 
Hence after the modification the label “Started” “Not Yet Started” and “Complete” will be replaced with labels such as “external counsel”.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nurse (20160077701) discloses a website computer showing a display which exemplary simplified web­site under construction 140. This website under construction may be referred to as a "developmental website". The devel­opmental website includes a developmental workspace region with which the user interacts to add content or edit previously added content.
Shiga (20080215635) discloses a document management apparatus  according to one exemplary embodiment of the present invention and based on setting information set by the document property control unit , the document list control unit , and the document property continuous setting unit , the control unit  enables the data management access unit  to control a sequence of operations for storing information in the data management unit .
Tang (20130262987) discloses displaying a user-defined attribute tag may be concealed, and the displayed content with the obtained user-defined attribute tag and the displayed content with no user-defined attribute tag in the target and Generate one or more target XAML documents with the content carrying the user-defined attribute tags according to the obtained user-defined attribute tags of one or more contents in the source XAML document. The target XAML document includes the source XAML document and the user-defined attribute tags that do not occupy placeholders of the source XAML document, so that when the target XAML document is displayed, the source XAML document is displayed on a document layer, and the user-defined attribute tags are displayed on a tag layer.
Hawa (20190012053) discloses a copy  of the document  selected by the originator ( through a UI element on the content server UI ) for external sharing is made and sent to the external system  . The external system stores the copy in its local storage and notifies the participants that the originator has shared the copy with them. , the external system may return to the content server a unique identifier generated by the external system to identify the copy internally . The content server is operable to store this unique identifier from the external system along with its document identifier for the original document in a tracking table or database. The original document stored in the repository managed by the content server and the copy stored on the external system ( also referred to as a " document share ” ) is linked through this relatively weak and revocable link  referred to as an airgap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        07/26/2022.